Citation Nr: 1046488	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for repair of severe aortic 
regurgitation and ascending aortic aneurysm, claimed as heart 
failure.

2.  Entitlement to service connection for cerebrovascular 
accident (CVA) by history, claimed as CVA.

3.  Entitlement to service connection for skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.  He is the recipient of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required for 
resolution of the Veteran's hearing loss claim.  Accordingly, 
this claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the Veteran's severe aortic regurgitation and 
ascending aortic aneurysm was incurred in or otherwise the result 
of the his active service.

2.  The preponderance of the evidence of record is against a 
finding that the Veteran's CVA was incurred in or otherwise the 
result of his active service.

3.  The preponderance of the evidence of record is against a 
finding that the Veteran's current skin disorder was incurred in 
or otherwise the result of the his active service, to include his 
presumptive exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's repair 
of severe aortic regurgitation and ascending aortic aneurysm.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Service connection is not warranted for CVA, or residuals 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  Service connection is not warranted for a skin disorder, to 
include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in September 2006, which is prior to 
the October 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, this letter included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As part of his substantive appeal, he indicated that no hearing 
was desired in this case.  Moreover, he was accorded a VA general 
medical examination regarding this case in August 2007.  Although 
no opinion was promulgated regarding the etiology of the claimed 
disorders, for the reasons stated below the Board finds that no 
such development is warranted based on the facts of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons detailed below, the 
Board finds that the preponderance of the evidence of record is 
against a finding that the Veteran's severe aortic regurgitation 
and ascending aortic aneurysm, CVA, and skin disorder were 
incurred in or otherwise the result of his active service.

Initially, the Board observes that the Veteran's service 
treatment records contain no entries indicative of heart or skin 
problems during his active service.  In fact, his heart and skin 
were clinically evaluated as normal on both his June 1968 pre-
induction examination, as well as his October 1970 separation 
examination.

The Board further notes that there is no indication of the 
claimed disorders until many years after his separation from 
service.  Specifically, the post-service medical records note a 
history of CVA in 1997, while repair of severe aortic 
regurgitation and ascending aortic aneurysm occurred in 2006.  
Although the records note skin problems since 2000, he reported 
at the August 2007 VA examination that they began in 1980, which 
is still approximately ten years after his separation from 
service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).

In addition, no competent medical opinion is of record which 
relates any of the current disorders to active service.  
Moreover, the Veteran has not indicated how the CVA and severe 
aortic regurgitation and ascending aortic aneurysm are causally 
related to service.  

The Veteran has indicated that he believes his skin disorder is 
due to in-service herbicide exposure.  Regarding this contention, 
the Board observes that the Veteran did have active service in 
the Republic of Vietnam, and, thus, exposure to herbicides is 
presumed.  See 38 U.S.C.A. § 1116.

The law provides that if a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered a herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Board finds that the Veteran has not been 
diagnosed with a skin disorder that is presumptively associated 
with herbicide exposure such as chloracne or other acneform 
diseases consistent with chloracne.  For example, post-service 
treatment records indicate findings of dermatitis.  The August 
2007 VA general medical examination diagnosed tinea cruris; tinea 
corporis on gluteal area; and multiple small healed skin lesions 
of no clinical significance.  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

The Board acknowledges that, notwithstanding the foregoing, 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
the only basis the Veteran has indicated as warranting service 
connection for his skin disorder is herbicide exposure, and he 
has submitted no competent evidence in support of this 
contention.  

The Board also acknowledges that, in accord with Jandreau, supra, 
the Veteran, as a layperson, is competent to describe visible 
skin problems.  As his heart is an internal organ, he is not 
competent to determine when any such disability thereof 
originated, although the Board does not dispute his account of a 
CVA in 1997.  In any event, the record, including the Veteran's 
own contentions, reflects that these disabilities all began years 
after his separation from service.  Therefore, competent medical 
evidence is required to relate the etiology of these disability 
to service.  Nothing in the record indicates the Veteran has the 
requisite knowledge, skill, experience, training, or education to 
render a medical opinion.  See 38 C.F.R. 
§ 3.159(a)(1).

No competent medical opinion is of record which relates any of 
these claimed disabilities to service, and the Board finds that 
no such development is warranted based on the facts of this case.  
In the absence of evidence of in-service incurrence or 
aggravation of the claimed disorders, referral of this case for 
an opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion would 
not be supported by what actually occurred in service.  Simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the Veteran's CVA, severe aortic regurgitation 
and ascending aortic aneurysm, and/or skin disorder to his active 
military service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
of a claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on the 
Veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative); Bloom v. West, 12 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence).  

In making the above determination, the Board was cognizant of the 
fact that the Veteran engaged in combat during active service, as 
exemplified by the fact he received the Combat Infantryman Badge 
during this service.  The law provides that when a Veteran has 
engaged in combat with the enemy in active service during a 
period of war, campaign or expedition, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  38 
U.S.C.A. 
§ 1154(b).  However, as detailed above, the Veteran has not 
indicated the claimed disorders were due to combat.  In fact, as 
already stated, he has not indicated any basis as to how his 
claimed heart disabilities are related to service.  Further, his 
claimed herbicide exposure was presumed when adjudicating this 
case.  Therefore, it does not appear that the provisions of 
38 U.S.C.A. § 1154(b) provide any additional support for these 
claims.  Moreover, competent evidence of a current disability and 
of a link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 1154(b), 
and such is lacking in the present case.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 
7 Vet. App. 498, 507-13 (1995); Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims of service 
connection for CVA, repair of severe aortic regurgitation and 
ascending aortic aneurysm, and skin disorder.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims must be 
denied.


ORDER

Service connection for repair of severe aortic regurgitation and 
ascending aortic aneurysm, claimed as heart failure, is denied.

Service connection for CVA by history, claimed as CVA, is denied.

Service connection for skin disorder, to include as due to 
herbicide exposure, is denied.


REMAND

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

The Veteran has indicated that his hearing loss is due to in-
service noise exposure.  As the record reflects he engaged in 
combat during service, such exposure is acknowledged.  See 
38 U.S.C.A. § 1154(b).  

The Board further notes that the record confirms the existence of 
a current hearing loss disability, as the August 2007 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
60
75
48
LEFT
25
40
65
75
51

Speech recognition scores were 92 percent for the right ear, and 
90 percent for the left ear. 

In this case, however, the record reflects the Veteran had a pre-
existing hearing loss disability pursuant to 38 C.F.R. § 3.385 
that was noted at the time of his entry into service.  
Specifically, audiological evaluation conducted as part of his 
June 1968 pre-induction examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
0
45
40
LEFT
15
10
15
15
45
15

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For Veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board finds that further development is required to determine 
whether the Veteran's pre-existing hearing loss disability was 
aggravated by his military service.  No audiological testing was 
conducted as part of his October 1970 separation examination.  
Rather, his hearing was found to be 15/15 on whispered voice 
testing, and no subsequent audiological evaluation appears in the 
record until the August 2007 VA audiological examination, 
although there is a reference to a June 2005 finding of 
sensorineural hearing loss of combined types.  

In view of the foregoing, the Board finds that competent medical 
evidence is necessary for resolution of the Veteran's hearing 
loss claim.  Therefore, a new examination and opinion is 
necessary in this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his hearing 
loss since August 2007.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.  All reasonable 
attempts should be made to obtain any 
identified records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be documented 
in the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to address the 
etiology of his current hearing loss 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
pre-existing hearing loss disability noted 
on the Veteran's June 1968 pre-induction 
examination was aggravated by his active 
military service to include the conceded 
noise exposure therein.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his hearing loss, and the 
continuity of symptomatology.  A complete 
rationale for any opinion expressed must be 
provided, to include if the examiner 
determines that the opinion cannot be 
provided without resort to speculation.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


